UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4838
VICTOR RAMON LOVE,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Eastern District of North Carolina, at Greenville.
               Malcolm J. Howard, District Judge.
                           (CR-00-31-H)

                       Submitted: July 31, 2001

                      Decided: September 6, 2001

     Before WILKINS, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Christopher F. Cowan, COWAN, NORTH & LAFRATTA, L.L.P.,
Richmond, Virginia, for Appellant. John Stuart Bruce, United States
Attorney, Anne M. Hayes, Assistant United States Attorney, Jennifer
May-Parker, Assistant United States Attorney, Raleigh, North Caro-
lina, for Appellee.
2                       UNITED STATES v. LOVE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Victor Ramon Love appeals his conviction and sentence of seventy
months imprisonment after a jury found him guilty of aiding and abet-
ting armed bank robbery, conspiracy to commit bank robbery, and
possession with intent to distribute heroin in violation of 18 U.S.C.A.
§ 2113(d) (West 2000), 18 U.S.C.A. § 371 (West 2000), and 21
U.S.C.A. § 841(a)(1) (West 1999). We affirm.

    Love was arrested leaving the scene of a bank robbery in his auto-
mobile. James Crawford, the person who entered the bank and
demanded money at gunpoint, was in the passenger seat of Love’s car
with the money from the bank and a gun in a woman’s purse at his
feet. During booking, Love volunteered that the heroin found in his
pocket during a post-arrest search was not his and that he was holding
it for Crawford. While Love contends that this statement should have
been suppressed because he had not been apprised of his rights when
he made it, we conclude the statement was not in response to custo-
dial interrogation designed to elicit incriminating statements. Accord-
ingly, the district court properly admitted the statement. United States
v. D’Anjou, 16 F.3d 604, 608 (4th Cir. 1994); United States v. Coo-
per, 800 F.2d 412, 416 (4th Cir. 1986).

   Love challenges the district court’s admission of testimony by
Love’s cellmate when Love was informed of the Government’s inten-
tion to use him as a witness only three days prior to trial. The court
offered to make this witness available to Love’s counsel prior to his
testimony for the Government. Moreover, the Government was not
legally obligated to provide the defense a witness list in this case.
DeToro v. Pepersack, 332 F.2d 341, 245 n.11 (4th Cir. 1964).

  The district court declined to give Love’s proffered jury instruction
addressing the reliability of witnesses with prior felony convictions.
                         UNITED STATES v. LOVE                          3
However, a review of the instructions satisfies us that the general
instructions on witness credibility were sufficient. United States v.
Kearney, 560 F.2d 1358, 1365 (9th Cir. 1977); United States v. Bam-
bulas, 471 F.2d 501, 505 (7th Cir. 1972).

   Love made two Fed. R. Crim. P. 33 motions for a new trial. We
review the denial of a motion for new trial for abuse of discretion.
United States v. Huggins, 191 F.3d 532, 536 (4th Cir. 1999), cert.
denied, 529 U.S. 1112 (2000). We affirm the denial of these motions
on the reasoning of the district court. See United States v. Love, No.
CR-00-31-H (E.D.N.C. Sept. 29, 2000).

   Love claims there was insufficient evidence to support his convic-
tion on any charge because the testimony of the Government’s wit-
nesses was incredible as a matter of law. "It is the jury’s role to assess
the credibility of witnesses and resolve conflicts in testimony." United
States v. Manbeck, 744 F.2d 360, 392 (4th Cir. 1984). "A defendant
challenging the sufficiency of the evidence to support his conviction
faces a heavy burden." United States v. Beidler, 110 F.3d 1064, 1067
(4th Cir. 1997). Love’s insistence that his testimony was more credi-
ble than the Government’s witnesses does not meet this burden.

   Love’s challenge to his sentence enhancement for obstruction of
justice will be overturned only if clearly erroneous. United States v.
Puckett, 61 F.3d 1092 (4th Cir. 1995). The court’s factual findings,
however, were not clearly erroneous and therefore we affirm Love’s
sentence.

   Finally, Love asserts he received ineffective assistance of counsel.
Claims of ineffective assistance of counsel are generally not cogniza-
ble on direct appeal. United States v. King, 119 F.3d 290, 295 (4th
Cir. 1997). To allow for adequate development of the record, the pre-
sumptive rule is that ineffective assistance of counsel claims must be
pursued in a 28 U.S.C.A. § 2255 (West Supp. 2000) motion. United
States v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994). A review of this
record does not conclusively establish ineffective assistance of coun-
sel. Accordingly, Love’s claim must be brought, if at all, in a collat-
eral proceeding.

  Accordingly, we affirm Love’s convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
4                     UNITED STATES v. LOVE
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                       AFFIRMED